ACCEPTED
                                                                                        06-14-00139-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  12/29/2014 3:32:50 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK



                   NOS. 06-14-00139-CR, 06-14-00140-CR,
                     06-14-00141-CR, & 06-14-00142-CR                  FILED IN
                                                                6th COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
STATE OF TEXAS                           §      IN THE          12/29/2014 3:32:50 PM
                                         §                           DEBBIE AUTREY
VS.                                      §      6th COURT                Clerk
                                         §
DONNY JOE CURRY                          §      OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF 2ND

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Donny Joe Curry, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

       1.    This case is on appeal from the County Court at Law Number 1 of Hunt

County, Texas.

       2.    The case below was styled the STATE OF TEXAS vs. Donny Joe

Curry, and numbered CR1301508.

       3.    Appellant was convicted of Resisting Arrest in CR1301508, with a

Sentence of 275 days confinement and a $250 fine, Failure to Maintain Financial

Responsibility in Cause No CR1301625 with a $250 fine, Failure to Display / No

Motor Vehicle Inspection in Cause No CR1301627 with a fine in the amount of

$250, and Failure to Identify with a fine assessed in the amount of $250 on August 1,
2014.

        4.    Notice of appeal was given on August 1, 2014, and a Motion for New

Trial and Arrest of Judgment was filed in all causes on August 28, 2014.

        5.    The clerk's record was filed on October 1, 2014; the reporter's record

was filed on November 3, 2014.

        6.    The appellate brief is presently due on December 29, 2014.

        7.    Appellant requests an extension of time of 30 days from the present

date.

        8.    One extension to file the brief has been received in these causes.

        9.    Defendant is currently free on bond.

        10.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes in

the reporters record as well as the clerks record the record; but, Appellant’s counsel

requests additional time to sufficiently develop the arguments material to the brief.

        Additionally, Counsel was on vacation from the afternoon of December 24,

2014 through December 28, 2014.

        Counsel is also appointed in:

        Garza v. State Appellate Cause numbers 06-14-00088-CR through

06-14-00093, and filed multiple briefs relating to that case December 22, 2014,
      Counsel is appointed in Semaj Milan Yrnah Smith v. State, Appellate Cause

No. 06-14-00158-CR and filed a brief on December 23, 2014,

      Young v. State Appellate Cause number 06-14-00086-CR with a brief also due

on December 29, 2014,

      Willie Frank Jackson v. State Appellate Cause numbers 06-14-00097-CR &

06-14-00117-CR with a brief due December 29, 2014.

      Bennett v. State Cause number 06-14-00050-CR where Appellant’s attorney

filed a brief on November 17, 2014 and is awaiting Appellee’s brief,

      AND

      Grubbs    v.   State   Appellate   Cause    numbers    06-14-00116-CR      &

06-14-00117-CR and is awaiting the Reporter’s record.

      Appellant counsel’s represented his client at trial in Cause No. CC1400383

Jim Lee Odom v. Troy Morrison in County Court at Law No. 2 of Hunt County

Texas on December 16, 2014

      Then counsel participated settlement conferences in Cause No. 80,433 ITIO

of L.W. and Cause No. 80219, ITIO M.S. E.S and B.M. on December 2, 2014. After

the parties failed to reach a settlement in Cause No. 80219, ITIO M.S. E.S and B.M.

on December 2, 2014, the trial court ordered the parties back to another conference

on December 23, 2014.

            Counsel prepared for and represented his clients in an Adversarial
hearings in Hunt County Child Protection Court for Northeast Texas #2 on

December 3, 2014 in Cause No. 81,304 In the Interest of TH & Z.H., Children, as

well as a Final Hearing in Cause No. 80,139 In the Interest of D.B., a Child in the

196th Judicial District among several others.

      Counsel prepared for and represented his clients in an Adversarial hearing in

Cause No. 81,304 In the Interest of T.H. &Z.H., Children on December 18, 2014.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Jason A. Duff
                                       2615 Lee St
                                       Greenville, TX 75403
                                       Tel: 903.455.1991
                                       Fax:903.455.1417



                                       By: /s/ Jason A. Duff
                                         Jason A. Duff
                                         State Bar No. 24059696
                                         jasonaduff@hotmail.com
                                         Attorney for Donny Joe Curry
                        CERTIFICATE OF SERVICE

      This is to certify that on December 4, 2014, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Hunt

County, by electronic service through the Electronic Filing Manager.



                                          /s/ Jason A. Duff
                                      Jason A. Duff